



CONSENT AND EIGHTH AMENDMENT TO CREDIT AGREEMENT
This CONSENT AND EIGHTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is
entered into as of October 2, 2018, by and among WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent and
collateral agent for each member of the Lender Group and the Bank Product
Providers (in such capacities, together with its successors and assigns in such
capacities, "Agent") and as United States administrative agent for each member
of the Lender Group and the Bank Product Providers (in such capacity, together
with its successors and assigns in such capacity, "US Agent"), WELLS FARGO
CAPITAL FINANCE CORPORATION CANADA, an Ontario corporation, as Canadian
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, "Canadian Agent"), the Lenders (as defined in the Credit Agreement as
defined below) party hereto (including, as of the Eighth Amendment Closing Date,
HSBC BANK USA, NATIONAL ASSOCIATION (the "New Lender")), UPLAND SOFTWARE, INC.,
a Delaware corporation ("Parent"), each subsidiary of Parent identified on the
signature pages hereof as a "US Borrower" (collectively, the "US Borrowers") and
UPLAND SOFTWARE INC. / LOGICIELS UPLAND INC., a Canadian federal corporation
("Upland CAD"; collectively with Parent and US Borrowers each, a "Borrower" and
collectively, the "Borrowers").
WHEREAS, the Borrowers, Agent, US Agent, Canadian Agent and the Lenders are
parties to that certain Credit Agreement dated as of May 14, 2015 (as amended,
restated, modified or supplemented from time to time, the "Credit Agreement");
WHEREAS, the New Lender has agreed to join the Credit Agreement as a Lender;
WHEREAS, the Borrowers have advised Agent that PowerSteering Software Limited, a
limited company organized and existing under the laws of England and Wales and a
wholly-owned subsidiary of Parent ("PowerSteering UK"), desires to enter into
that certain Share Purchase Agreement dated on or about the date hereof, a copy
of which is attached hereto as Exhibit A (the "Rapide Purchase Agreement"), by
and among PowerSteering UK, Nigel Shanahan, Erica Shanahan, and the other
persons whose names and addresses are set out in Parts 1 and 2 of Schedule 1
thereto, pursuant to which PowerSteering UK will purchase the shares comprising
the entire issued share capital of Rapide Communication LTD, a private company
limited by shares organized and existing under the laws of England and Wales
(the "Company") (such share purchase, the "Rapide Share Purchase"); and
WHEREAS, (a) Borrowers have informed Agent and Lenders that, other than solely
with respect to clauses (i) and (k) of the definition of "Permitted Acquisition"
set forth on Schedule 1.1 to the Credit Agreement, the Rapide Share Purchase
would constitute a Permitted Acquisition under the Credit Agreement and (b) the
Lenders have agreed to amend the Credit Agreement in certain respects as set
forth herein, in each case, on the terms and subject to the conditions set forth
herein.







--------------------------------------------------------------------------------





NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.    Defined Terms. Unless otherwise defined herein, capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Credit Agreement.
2.    Joinder of New Lender; Reallocation.
(a)    The New Lender (i) hereby joins the Credit Agreement as a Lender and
shall have the rights and obligations of a Lender under the Loan Documents;
(ii) represents and warrants that it is legally authorized to enter into this
Amendment and the Credit Agreement; (iii) confirms that it has received copies
of the Credit Agreement and the other Loan Documents, together with copies of
the financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment; (iv) agrees that it will, independently
and without reliance upon Agent or any other Lender, based upon such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking any action under the Loan
Documents; (v) appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers under the Loan Documents as are delegated
to Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (vi) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; and (vii) confirms that prior to the
date hereof, it has delivered to the Agent and the Administrative Borrower the
forms prescribed by the Internal Revenue Service of the United States certifying
the New Lender’s status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be made to the New Lender
under the Credit Agreement.
(b)    In connection herewith, (i) the US Revolver Commitments will be allocated
to Wells Fargo Bank, National Association, as a Lender, CIT Bank, N.A., as a
Lender, Goldman Sachs Bank USA, as a Lender, Regions Bank, as a Lender, Citizens
Bank, N.A., as a Lender, and the New Lender in the amounts set forth on the
attached Exhibit B and (ii) the outstanding principal balance of the US Term
Loans made under the Credit Agreement (such outstanding balance as of
immediately prior to the effectiveness of the Eighth Amendment as of the Eighth
Amendment Closing Date), will be assigned and allocated to Wells Fargo Bank,
National Association, as a Lender, CIT Bank, N.A., as a Lender, Strategic Credit
Partners II, LLC, as a Lender, Goldman Sachs Bank USA, as a Lender, Regions
Bank, as a Lender, Citizens Bank, N.A., as a Lender, AC Loan Sourcing Ltd, as a
Lender, and the New Lender. The New Lender agrees to make settlement payments to
Agent as provided in the Credit Agreement, such that after giving effect to the
making of such settlement payments, each Lender's share of the outstanding US
Revolver Usage shall equal such Lender's Pro Rata Share and each Lender's share
of the US Term Loan shall equal the applicable amount set forth on the attached
Exhibit B. Nothing contained herein shall constitute a novation of any
Obligation.
(c)    Regions Bank is hereby appointed as a Joint Lead Arranger.


-2-



--------------------------------------------------------------------------------





3.    Consent. In reliance upon the representations and warranties of each
Borrower set forth in Section 8 below and subject to the satisfaction of the
conditions to effectiveness set forth in Section 7 below, the Lenders hereby
consent to:
(a)    the acquisition of the Equity Interests of the Company and its
Subsidiaries, which is incorporated under the laws of England and Wales, and
which is a jurisdiction other than the United States or Canada as set forth in
clause (i) of the definition of "Permitted Acquisition" set forth in Schedule
1.1 to the Credit Agreement; and
(b)    the aggregate purchase consideration (including deferred payment
obligations) payable in connection with the Rapide Share Purchase in a maximum
amount not to exceed £50,000,000, which amount exceeds the maximum purchase
consideration payable in respect of any single Acquisition as set forth in
clause (k) of the definition of "Permitted Acquisition" set forth in Schedule
1.1 to the Credit Agreement,
in each case, so long as (i) the Rapide Share Purchase is consummated in
accordance with all of the terms and conditions of the Rapide Purchase Agreement
and (ii) the Rapide Share Purchase satisfies all of the applicable requirements
of a Permitted Acquisition contained in the definition of "Permitted
Acquisition" set forth on Schedule 1.1 to the Credit Agreement (other than
clause (i) of such definition solely as a result of the Company and its
Subsidiaries being incorporated under the laws of a jurisdiction other than the
United States or Canada and clause (k) of such definition solely as a result of
the purchase consideration for the Rapide Share Purchase exceeding the amount
permitted under such clause). For the avoidance of doubt, (i) on the basis of
the foregoing, the Rapide Share Purchase shall constitute a Permitted
Acquisition for all purposes of the Loan Documents and (ii) the purchase
consideration payable in respect of the Rapide Share Purchase shall count
against the $175,000,000 limit on the aggregate purchase consideration payable
in respect of all Permitted Acquisitions under the Credit Agreement set forth in
clause (k) of the definition of "Permitted Acquisition" set forth on Schedule
1.1 of the Credit Agreement. Except as expressly set forth herein, the foregoing
consent is a limited consent and shall not constitute (i) a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document or (ii) a waiver, release or limitation upon the exercise by
Agent and/or Lenders of any of their respective rights, legal or equitable
thereunder.
4.    Amendments to Credit Agreement. In reliance upon the representations and
warranties of each Borrower set forth in Section 8 below and subject to the
satisfaction of the conditions to effectiveness set forth in Section 7 below,
the Credit Agreement is hereby amended as follows:
(a)    Section 2.2(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
(a)    Subject to the terms and conditions of this Agreement, (i) on the Closing
Date, the Lenders with a US Term Loan Commitment (as of the Closing Date) made a
term loan to the US Borrowers in the original principal amount of $19,000,000,
(ii) on April 25, 2016, the Lenders with a Delayed Draw Term Loan Commitment (as
of April 25, 2016) made a Delayed Draw Term Loan to the US


-3-



--------------------------------------------------------------------------------





Borrowers in the original principal amount of $10,000,000, (iii) on the Third
Amendment Closing Date, the Lenders made additional term loans to the US
Borrowers (according to the amounts set forth in footnote 1 on Schedule C-1 (as
in effect on the Third Amendment Closing Date) in the original principal amount
of $16,687,500, (iv) on January 10, 2017, the Lenders with a Delayed Draw Term
Loan Commitment (as of January 10, 2017) made a Delayed Draw Term Loan to the US
Borrowers in the original principal amount of $10,000,000, (v) on April 21,
2017, the Lenders made additional term loans to the US Borrowers (according to
the amounts set forth in footnote 1 on Schedule C-1 (as in effect on the Fourth
Amendment Closing Date) in the original principal amount of $15,000,000, (vi) on
the Fifth Amendment Closing Date, the Lenders made additional term loans to the
US Borrowers (according to the amounts set forth in footnote 1 on Schedule C-1
(as in effect on the Fifth Amendment Closing Date) in the original principal
amount of $22,326,562.50, (vii) on November 16, 2017, the Lenders with a Delayed
Draw Term Loan Commitment (as of November 16, 2017) made a Delayed Draw Term
Loan to the US Borrowers in the original principal amount of $20,000,000 and
(viii) on the Sixth Amendment Closing Date, the Lenders made additional term
loans to the US Borrowers (according to the amounts set forth in footnote 1 on
Schedule C-1 (as in effect on the Sixth Amendment Closing Date) in the original
principal amount of $50,000,000. Immediately prior to the effectiveness of the
Eighth Amendment as of the Eighth Amendment Closing Date, the outstanding
principal balance of the US Term Loan made under and as defined in this
Agreement was $161,937,500 (the "Original US Term Loan"). Subject to the terms
and conditions of this Agreement and the Eighth Amendment, the Lenders agree
(severally, not jointly or jointly and severally) to make additional term loans
in Dollars to the US Borrowers on the Eighth Amendment Closing Date in an
aggregate original principal amount of $63,000,000 (together with the Original
US Term Loan, the "US Term Loan"). Each Lender's obligation to fund the portion
of the US Term Loan to be funded on the Eighth Amendment Closing Date shall be
limited to the amount set forth in footnote 1 on Schedule C-1 as the amount
funded by it on the Eighth Amendment Closing Date.
(b)    The table set forth in Section 2.2(b) of the Credit Agreement is hereby
amended and restated in its entirety as follows:


-4-



--------------------------------------------------------------------------------





Date
Installment Amount
December 31, 2018
$1,366,718.75
March 31, 2019
$1,366,718.75
June 30, 2019
$1,366,718.75
September 30, 2019
$1,366,718.75
December 31, 2019
$1,366,718.75
March 31, 2020
$1,366,718.75
June 30, 2020
$1,366,718.75
September 30, 2020
$1,366,718.75
December 31, 2020
$2,733,437.50
March 31, 2021
$2,733,437.50
June 30, 2021
$2,733,437.50
September 30, 2021
$2,733,437.50
December 31, 2021
$2,733,437.50
March 31, 2022
$2,733,437.50
June 30, 2022
$2,733,437.50



(c)    The table set forth in Section 2.2(d) of the Credit Agreement is hereby
amended and restated in its entirety as follows:
Date
Installment Amount
December 31, 2018
$32,695.31
March 31, 2019
$32,695.31
June 30, 2019
$32,695.31
September 30, 2019
$32,695.31
December 31, 2019
$32,695.31
March 31, 2020
$32,695.31
June 30, 2020
$32,695.31
September 30, 2020
$32,695.31
December 31, 2020
$65,390.63
March 31, 2021
$65,390.63
June 30, 2021
$65,390.63
September 30, 2021
$65,390.63
December 31, 2021
$65,390.63
March 31, 2022
$65,390.63
June 30, 2022
$65,390.63



(d)    Section 2.4(e)(i) of the Credit Agreement is hereby amended and restated
in its entirety as follows:
(i)    Overadvances. If, at any time, (A) the US Revolver Usage on such date
exceeds the US Maximum Revolver Amount, or (B) the Canadian Revolver Usage on
such


-5-



--------------------------------------------------------------------------------





date exceeds the Canadian Maximum Revolver Amount, then Applicable Borrowers
shall promptly, but in any event, within 1 Business Day of Administrative
Borrower's receipt of notice of such Overadvance from Agent, prepay the US
Obligations and/or the Canadian Obligations, as applicable, in accordance with
Section 2.4(f)(i) in an amount equal to the amount of such excess.
(e)    Section 2.11(f) of the Credit Agreement is hereby amended by (1) deleting
the word "or" at the end of clause (ix) thereof, (2) deleting the ";" at the end
of clause (x) and inserting "; or" in lieu thereof and adding a new clause (xi)
immediately following clause (x) as follows:
(xi)    any prohibition on payment or delay in payment of any amount payable by
Issuing Bank to a beneficiary or transferee beneficiary of a Letter of Credit
arising out of Anti-Corruption Laws, Anti-Money Laundering Laws, or Sanctions;
(f)    The last sentence of Section 2.15(a) of the Credit Agreement is hereby
amended by deleting the reference therein to "$55,000,000" and inserting
"$75,000,000" in lieu thereof.
(g)    Clause (iii) of Section 2.15(b) of the Credit Agreement is hereby amended
and restated in its entirety as follows:
(iii)    (A) Borrowers have delivered to Agent updated pro forma Projections
(after giving effect to the applicable Increase) for Parent and its Subsidiaries
evidencing compliance on a pro forma basis with Section 7 for the 4 fiscal
quarters (on a quarter-by-quarter basis) immediately following the proposed date
of the applicable Increase, (B) Borrowers have delivered to Agent an updated pro
forma certified calculation of the Leverage Ratio (after giving effect to the
applicable Increase) for the most recently ended fiscal quarter for which
financial statements have been received pursuant to Section 5.1, and such
Leverage Ratio is not greater than the required Leverage Ratio for the
applicable period set forth Section 7(b) less 0.25, and (C) Borrowers have
delivered to Agent an updated pro forma certified calculation of the Recurring
Revenue Ratio (after giving effect to the applicable Increase) for the most
recently ended fiscal quarter for which financial statements have been received
pursuant to Section 5.1, and such Recurring Revenue Ratio is not greater than
1.50:1.0, and
(h)    Section 4.18 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
4.18    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. No
Loan Party or any of its Subsidiaries is in violation of any Sanctions. No Loan
Party nor any of its Subsidiaries nor, to the knowledge of such Loan Party, any
director, officer, employee, agent or Affiliate of such Loan Party or such
Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity or (b)(i) has any


-6-



--------------------------------------------------------------------------------





assets located in Sanctioned Entities or (ii) derives revenues from investments
in, or transactions with Sanctioned Persons or Sanctioned Entities in violation
of any applicable Sanctions. Each of the Loan Parties and its Subsidiaries has
implemented and maintains in effect reasonable policies and procedures designed
to ensure compliance with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws. Each of the Loan Parties and its Subsidiaries, and to the
knowledge of each such Loan Party, each director, officer, employee, agent and
Affiliate of each such Loan Party and each such Subsidiary, is in compliance
with all Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. No
proceeds of any Loan made or Letter of Credit issued hereunder will be used to
fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity, or otherwise used in
any manner that would result in a violation of any Sanction, Anti-Corruption Law
or Anti-Money Laundering Law by any Person (including any Lender, Bank Product
Provider, or other individual or entity participating in any transaction) party
to any Loan Document or Bank Product Agreement.
(i)    Section 5.11 of the Credit Agreement is hereby amended by inserting
"(including by virtue of any statutory division of Parent or any Subsidiary or
Parent)" immediately following the reference therein to "acquires any direct or
indirect Subsidiary after the Closing Date".
(j)    Section 5.12 of the Credit Agreement is hereby amended by inserting
"(including by virtue of any statutory division of Parent or any Subsidiary of
Parent)" immediately following the reference therein to "whether now owned or
hereafter arising or acquired".
(k)    Section 5.16 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
5.16    Intercompany License Agreements. To the extent that any Loan Party uses
or intends to use any Intellectual Property (as defined in the US Guaranty and
Security Agreement) of Interfax (or any other Subsidiary of Parent that is not a
Loan Party), each Borrower hereby covenants and agrees to deliver to Agent an
executed license agreement between such Loan Party, as licensee, and Interfax or
such Subsidiary (as applicable), as licensor, in form and substance reasonably
satisfactory to the Agent and the Lenders promptly, and in any event within
sixty (60) days after, such Loan Party commences using such Intellectual
Property (or such later date as may be determined by Agent in its sole
discretion).
(l)    A new Section 5.17 is here by added to the Credit Agreement immediately
following Section 5.16 as follows:
5.17    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. Each
Loan Party will, and will cause each of its Subsidiaries to comply with all
applicable Sanctions and, in all material respects, with Anti-Corruption Laws
and Anti-Money Laundering Laws. Each of the Loan Parties and its Subsidiaries
shall implement and maintain in effect reasonable policies and


-7-



--------------------------------------------------------------------------------





procedures designed to ensure compliance by the Loan Parties and their
Subsidiaries and their respective directors, officers, employees, agents and
Affiliates with all Sanctions, Anti-Corruption Laws and Anti-Money Laundering
Laws.
(m)    Clause (a) of Section 6.3 of the Credit Agreement is hereby amended by
deleting the reference therein to "Other than in order to consummate a Permitted
Acquisition, enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Equity Interests, except for" and inserting
a reference to "Other than in order to consummate a Permitted Acquisition, enter
into any merger, consolidation, reorganization, or recapitalization, or
reclassify its Equity Interests, or be a party to any statutory division, except
for".
(n)    Section 6.4 of the Credit Agreement is hereby amended by deleting the
reference therein to "each Borrower will not, and will not permit any of its
Subsidiaries to convey, sell, lease, license, assign, transfer, or otherwise
dispose of" and inserting a reference to "each Borrower will not, and will not
permit any of its Subsidiaries to convey, sell, lease, license, assign,
transfer, or otherwise dispose of (including, in each case, in the case of any
limited liability company, pursuant to a statutory division)".
(o)    Section 6.11 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
6.11    Use of Proceeds. Each Borrower will not, and will not permit any of its
Subsidiaries to use the proceeds of (a) any Delayed Draw Term Loan or Additional
Portion of the US Term Loan made hereunder for any purpose other than the
payment of all or a portion of the purchase price payable in connection with a
Permitted Acquisition consummated substantially concurrently with the Borrowing
of such Delayed Draw Term Loan or Additional Portion of the US Term Loan, (b)
any loan made hereunder for any purpose other than (i) on the Closing Date,
(x) to repay, in full, the outstanding principal, accrued interest, and accrued
fees and expenses owing under or in connection with the Existing Credit
Facility, and (y) to pay the fees, costs, and expenses incurred in connection
with this Agreement, the other Loan Documents, and the transactions contemplated
hereby and thereby, in each case, as set forth in the Funds Flow Agreement, and
(ii) on the Closing Date and thereafter, consistent with the terms and
conditions hereof, for their lawful and permitted purposes, including without
limitation for Borrowers' working capital, capital expenditures and general
corporate needs (including that (A) no part of the proceeds of the loans made to
Borrowers will be used to purchase or carry any such Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any such Margin Stock
or for any purpose that violates the provisions of Regulation T, U or X of the
Board of Governors, (B) no part of the proceeds of any Loan or Letter of Credit
will be used, directly or indirectly, to make any payments to a Sanctioned
Entity or a Sanctioned Person, to fund any investments, loans or contributions
in, or otherwise make such proceeds available to, a Sanctioned Entity or a
Sanctioned Person, to fund any operations, activities or business of a
Sanctioned Entity or a Sanctioned Person, or in any other manner that would
result in a violation


-8-



--------------------------------------------------------------------------------





of Sanctions by any Person, and (C) no part of the proceeds of any Loan or
Letter of Credit will be used, directly or indirectly, in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any Sanctions,
Anti-Corruption Laws or Anti-Money Laundering Laws).
(p)    Section 7(b) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
(b) Leverage Ratio. Have a Leverage Ratio, measured on a quarter-end basis, of
not greater than the applicable ratio set forth in the following table for the
applicable date set forth opposite thereto:
Applicable Date
Applicable Ratio
September 30, 2018
4.25 to 1.00
December 31, 2018
4.75 to 1.00
March 31, 2019
4.75 to 1.00
June 30, 2019
4.75 to 1.00
September 30, 2019
4.75 to 1.00
December 31, 2019
4.50 to 1.00
March 31, 2020
4.50 to 1.00
June 30, 2020
4.50 to 1.00
September 30, 2020
4.25 to 1.00
December 31, 2020
4.25 to 1.00
March 31, 2021
4.25 to 1.00
June 30, 2021
4.00 to 1.00
September 30, 2021
4.00 to 1.00
December 31, 2021
4.00 to 1.00
March 31, 2022 and each June 30, September 30, December 31, and March 31
thereafter
3.75 to 1.00



(q)    The last paragraph of the definition of "EBITDA" set forth on Schedule
1.1 to the Credit Agreement is hereby amended and restated in its entirety as
follows:
For the purposes of calculating EBITDA for any period of 4 consecutive fiscal
quarters (each, a "Reference Period"), (a) the amount of positive EBITDA of


-9-



--------------------------------------------------------------------------------





Subsidiaries of Parent that are not Loan Parties shall be excluded from EBITDA
to the extent the aggregate amount of positive EBITDA, for the applicable period
for which EBITDA is being calculated, of such Subsidiaries of Parent that are
not Loan Parties exceeds 20% of the amount of EBITDA, for such period, of Parent
and its Subsidiaries taken as a whole and (b) if at any time during such
Reference Period (and after the Closing Date), Parent or any of its Subsidiaries
shall have made a Permitted Acquisition, EBITDA for such Reference Period shall
be calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to such
Permitted Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case to be mutually and reasonably agreed upon by
Parent and Agent) or in such other manner acceptable to Agent as if any such
Permitted Acquisition or adjustment occurred on the first day of such Reference
Period.
(r)    The last sentence of the definition of "Fixed Charges" set forth on
Schedule 1.1 to the Credit Agreement is hereby amended and restated in its
entirety as follows:
For purposes of calculating the Fixed Charge Coverage Ratio, for the periods of
measurement ending on the last day of the Fiscal Quarters ending on September
30, 2018, December 31, 2018, March 31, 2019, and June 30, 2019 (x) the
components of Fixed Charges set forth in clauses (a) and (b) above (other than
scheduled payments of principal on the Term Loan) shall be Annualized, and (y)
scheduled payments of principal on the Term Loan shall be deemed to be the
product of (i) the applicable amount for each such period of measurement as set
forth in Sections 2.2(b) and 2.2(d), as may be increased from time to time in
accordance with the terms thereof, and (ii) 4.
(s)    Clause (e) of the definition of "Permitted Acquisition" set forth on
Schedule 1.1 to the Credit Agreement is hereby amended and restated in its
entirety as follows:
(e)    Borrowers shall have Availability plus Qualified Cash in an amount equal
to or greater than $10,000,000 immediately after giving effect to the
consummation of the proposed Acquisition,
(t)    Clause (k) of the definition of "Permitted Acquisition" set forth on
Schedule 1.1 to the Credit Agreement is hereby amended and restated in its
entirety as follows:
(k)    the purchase consideration payable in respect of all Permitted
Acquisitions occurring after the Eighth Amendment Closing Date (including the
proposed Acquisition and deferred payment obligations) shall not exceed
$175,000,000 in the aggregate; provided, that the purchase consideration payable
in respect of any single Acquisition or series of related Acquisitions shall not
exceed $25,000,000 in the aggregate.
(u)    The definitions of "Annualized", "Applicable Margin", "Available Increase
Amount", "Investment", "Leverage Ratio", "Permitted Intercompany Advances",
"Restricted


-10-



--------------------------------------------------------------------------------





Payment", "Sanctioned Entity", "Sanctioned Person", and "US Maximum Revolver
Amount' set forth on Schedule 1.1 to the Credit Agreement are hereby amended and
restated in their entirety as follows:
"Annualized" means, with respect to the determination of the components of
clauses (a) and (b) of the definition of Fixed Charges (other than scheduled
payments of principal on the Term Loan), for the periods of measurement ending
on the last day of (i) the Fiscal Quarter ending on September 30, 2018, the
amount determined by multiplying the actual amount of such items from the Sixth
Amendment Closing Date through the date of such calculation by 365 and dividing
by the number of days from the Sixth Amendment Closing Date through the date of
such calculation, and (ii) the Fiscal Quarters ending on December 31, 2018,
March 31, 2019, and June 30, 2019, the amount determined by multiplying the
actual amount of such items from the Eighth Amendment Closing Date through the
date of such calculation by 365 and dividing by the number of days from the
Eighth Amendment Closing Date through the date of such calculation.
"Applicable Margin" means, as of any date of determination and with respect to
Base Rate Loans or Non-Base Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the most recent Leverage Ratio
calculation delivered to Agent pursuant to Section 5.1 of the Agreement (the
"Leverage Ratio Calculation"); provided, that for the period from the Eighth
Amendment Closing Date through the date Agent receives the Leverage Ratio
Calculation in respect of the testing period ending September 30, 2018, the
Applicable Margin shall be set at the margin in the row styled "Level II";
provided, further, that at any time an Event of Default has occurred and is
continuing, the Applicable Margin shall be set at the margin in the row styled
"Level II":
Level
Leverage 
Ratio Calculation
Applicable Margin Relative to Base
Rate Loans
(the "Base Rate Margin")
Applicable Margin
Relative to Non-Base
Rate Loans (the "Non-Base Rate Margin")
I
If the Leverage Ratio is less than 3.50:1.0
2.75 percentage points
3.75 percentage points
II
If the Leverage Ratio is greater than or equal to 3.50:1.00
3.00 percentage points
4.00 percentage points



Except as set forth in the foregoing proviso, the Applicable Margin shall be
based upon the most recent Leverage Ratio Calculation, which will be calculated
as of the end of each fiscal quarter. Except as set forth in the foregoing
proviso, the


-11-



--------------------------------------------------------------------------------





Applicable Margin shall be re-determined quarterly on the first day of the month
following the date of delivery to Agent of the certified calculation of the
Leverage Ratio pursuant to Section 5.1 of the Agreement; provided, that if
Borrowers fail to provide such certification when such certification is due, the
Applicable Margin shall be set at the margin in the row styled "Level II" as of
the first day of the month following the date on which the certification was
required to be delivered until the date on which such certification is
delivered, on which date (but not retroactively), without constituting a waiver
of any Default or Event of Default occasioned by the failure to timely deliver
such certification, the Applicable Margin shall be set at the margin based upon
the calculations disclosed by such certification. In the event that the
information regarding the Leverage Ratio contained in any certificate delivered
pursuant to Section 5.1 of the Agreement is shown to be inaccurate, and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an "Applicable Period") than the Applicable
Margin actually applied for such Applicable Period, then (i) Borrowers shall
promptly deliver to Agent a correct certificate for such Applicable Period,
(ii) the Applicable Margin shall be determined as if the correct Applicable
Margin (as set forth in the table above) were applicable for such Applicable
Period, and (iii) Borrowers shall promptly deliver to Agent full payment in
respect of the accrued additional interest as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be promptly
applied by Agent to the affected Obligations.
"Available Increase Amount" means, as of any date of determination, an amount
equal to the result of (a) $75,000,000 minus (b) the Dollar Equivalent of the
aggregate principal amount of Increases to the US Term Loan Amount and the
Canadian Term Loan Amount previously made pursuant to Section 2.15 of the
Agreement.
"Investment" means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), or the transfer of assets by such Person
pursuant to any statutory division of such Person or to any other Person
pursuant to a plan of division, and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustment for increases or
decreases in value, or write-ups, write-downs, or write-offs with respect to
such Investment.
"Leverage Ratio" means, as of any date of determination the ratio of (a)  Funded
Indebtedness as of such date, less Qualified Cash in amount in excess of


-12-



--------------------------------------------------------------------------------





$2,500,000, but not to exceed $27,500,000, to (b) EBITDA for the 12 month period
ended as of such date.
"Permitted Intercompany Advances" means (x) loans made by (a) a Loan Party to
another Loan Party (other than loans by a US Loan Party to a Canadian Loan Party
that is not organized in the United States), (b) a Subsidiary of Parent that is
not a Loan Party to another Subsidiary of Parent that is not a Loan Party, (c) a
Subsidiary of Parent that is not a Loan Party to a Loan Party, so long as the
parties thereto are party to the Intercompany Subordination Agreement, (d) a
Loan Party to a Subsidiary of Parent that is not a Loan Party or a US Loan Party
to a Canadian Loan Party that is not organized in the United States so long as
(i) the aggregate amount of all such loans (by type, not by the borrower) does
not exceed $250,000 outstanding at any one time and (ii) at the time of the
making of such loan, no Event of Default has occurred and is continuing or would
result therefrom, (y) in connection with the Purchase Price paid by
PowerSteering UK (as defined in the Sixth Amendment) with respect to the
Interfax Share Purchase (as defined in the Sixth Amendment), the capital
contribution by Parent to PowerSteering UK (as defined in the Sixth Amendment)
on the Sixth Amendment Closing Date in an aggregate amount not to exceed
$40,000,000 and (z) in connection with the Purchase Price paid by PowerSteering
UK (as defined in the Eighth Amendment) with respect to the Rapide Share
Purchase (as defined in the Eighth Amendment), the capital contribution and/or
intercompany loan by Parent to PowerSteering UK (as defined in the Eighth
Amendment) on the Eighth Amendment Closing Date in an aggregate amount not to
exceed the US dollar equivalent, calculated on the date closing of the Rapide
Share Purchase (as defined in the Eighth Amendment) of £50,000,000.
"Restricted Payment" means to (a) declare or pay any dividend or make any other
payment or distribution (including pursuant to a plan of statutory division),
directly or indirectly, on account of Equity Interests issued by Parent
(including any payment in connection with any merger or consolidation involving
Parent) or to the direct or indirect holders of Equity Interests issued by
Parent in its capacity as such (other than dividends or distributions payable in
Qualified Equity Interests issued by Parent), or (b) purchase, redeem, make any
sinking fund or similar payment, or otherwise acquire or retire for value
(including in connection with any merger or consolidation involving Parent) any
Equity Interests issued by Parent, and (c) make any payment to retire, or to
obtain the surrender of, any outstanding warrants, options, or other rights to
acquire Equity Interests of Parent now or hereafter outstanding.
"Sanctioned Entity" means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, (d) a Person resident in or determined to be resident in a
country or territory, in each case, of clauses (a) through (d) that is a target
of Sanctions.


-13-



--------------------------------------------------------------------------------





"Sanctioned Person" means, at any time (a) any Person named on the list of
Specially Designated Nationals maintained by OFAC or as identified by the
federal government of Canada or under the Canadian Anti-Money Laundering &
Anti-Terrorism Legislation, OFAC's consolidated Non-SDN list or any other list
maintained by any Governmental Authority administering Sanctions (as identified
in the definition thereof), (b) a Person or legal entity that is a target of
Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.
"US Maximum Revolver Amount" means $29,000,000 decreased by the amount of
reductions in the US Revolver Commitments made in accordance with Section 2.4(c)
of the Agreement.
(v)    Schedule 1.1 to the Credit Agreement is hereby amended by adding the
following defined terms in alphabetical order:
"Anti-Corruption Laws" means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Loan Party or any of its Subsidiaries or Affiliates is located or is doing
business.
"Anti-Money Laundering Laws" means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.
"FCPA" means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
"Eighth Amendment" means that certain Consent and Eighth Amendment to Credit
Agreement, dated as of the Eighth Amendment Closing Date, by and among the
Borrowers, Agent and the Lenders party thereto.
"Eighth Amendment Closing Date" means October 2, 2018.
"Sanctions" means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes imposed, administered or enforced from time to
time by: (a) the United States of America, including those administered by OFAC,
the U.S. Department of State, the U.S. Department of Commerce, or through any
existing or future executive order, (b) the United Nations Security Council,
(c) the European Union or any European Union member state, (d) the United
Kingdom, (e) the federal


-14-



--------------------------------------------------------------------------------





government of Canada or (f) any other Governmental Authority with jurisdiction
over any member of Lender Group or any Loan Party or any of their respective
Subsidiaries or Affiliates.
(w)    Schedule 1.1 to the Credit Agreement is hereby amended by deleting the
term "Maximum Facility Amount" in its entirety.
(x)    Schedule C-1 to the Credit Agreement is hereby amended and restated in
its entirety as set forth on Exhibit B attached hereto.
5.    Continuing Effect. Except as expressly set forth in Section 3 and 4 of
this Amendment, nothing in this Amendment shall constitute a waiver or other
modification of any other terms or provisions of the Credit Agreement or any
other Loan Document, and the Credit Agreement and the other Loan Documents shall
remain unchanged and shall continue in full force and effect, in each case as
amended hereby. This Amendment is a Loan Document.
6.    Reaffirmation and Confirmation. Each Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
to which it is a party represent the valid, enforceable and collectible
obligations of such Borrower, and further acknowledges that there are no
existing claims, defenses, personal or otherwise, or rights of setoff whatsoever
with respect to the Credit Agreement or any other Loan Document as of the date
hereof. Each Borrower hereby agrees that this Amendment in no way acts as a
release or relinquishment of the Liens and rights securing payments of the
Obligations. The Liens and rights securing payment of the Obligations are hereby
ratified and confirmed by each Borrower in all respects.
7.    Conditions to Effectiveness. This Amendment shall become effective upon
the satisfaction of each of the following conditions precedent, in each case
satisfactory to Agent in all respects:
(a)    Agent shall have received a copy of (i) this Amendment, executed and
delivered by each Lender, and each Borrower, (ii) Amendment No. 2 to the Second
Amended and Restated Fee Letter, executed and delivered by each Borrower, and
(iii) each other document, instrument and agreement listed on the closing
checklist attached hereto as Exhibit C;
(b)    no Default or Event of Default shall have occurred and be continuing on
the date hereof or as of the date of the effectiveness of this Amendment; and
(c)    Agent shall have received a fully executed copy of the Rapide Purchase
Agreement, together with all attachments thereto.
8.    Representations and Warranties. In order to induce Agent and each Lender
to enter into this Amendment, each Borrower hereby represents and warrants to
Agent and Lenders that:
(a)    after giving effect to this Amendment, all representations and warranties
contained in the Loan Documents to which such Borrower is a party are true and
correct in all


-15-



--------------------------------------------------------------------------------





material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of this
Amendment, as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of such earlier date);
(b)    no Default or Event of Default has occurred and is continuing; and
(c)    this Amendment and the Loan Documents, as modified hereby, constitute
legal, valid and binding obligations of such Borrower and are enforceable
against such Borrower in accordance with their respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors'
rights generally.
9.    Post-Closing Covenants.
(a)    In the event that the Rapide Share Purchase is not consummated within
three (3) days of the date hereof, (a) Borrowers shall cause to be promptly
delivered to Agent, the proceeds of the funds deposited with Pillsbury Winthrop
Shaw Pittman LLP, pursuant to a Solicitor's Undertaking delivered by Pillsbury
Winthrop Shaw Pittman LLP in favor of Wells Fargo Bank, National Association,
dated as of the date hereof, in connection with the Rapide Share Purchase to be
applied against the remaining installments of principal of the Term Loan on a
pro rata basis (for the avoidance of doubt, any amount that is due and payable
on the Maturity Date shall constitute an installment), and (b) the amendments
contained in Sections 4(b) (after giving effect to any application of funds
pursuant to the foregoing clause (a)), 4(c) (after giving effect to any
application of funds pursuant to the foregoing clause (a)), 4(k), 4(p), 4(r),
4(t) and 4(u) (solely with respect to the definition of "Annualized" and
"Permitted Intercompany Advances") of this Amendment shall be ineffective.
(b)    Within ninety (90) days of the date hereof (or such later date as Agent
may agree in writing), Borrowers shall deliver, or cause to be delivered, to
Agent, a duly executed pledge agreement governed by the law of England and Wales
pledging 65% of the voting Equity Interests and 100% of the non-voting Equity
Interests of PowerSteering UK, along with other customary deliverables and
opinions related thereto, in each case, in form and substance satisfactory to
Agent.
(c)    Failure to comply with any of the provisions of this Section 9 shall
result in an automatic Event of Default under the Credit Agreement.
10.    Miscellaneous.
(a)    Choice of Law and Venue; Jury Trial Waiver; Reference Provision. Without
limiting the applicability of any other provision of the Credit Agreement or any
other Loan Document, the terms and provisions set forth in Section 12 of the
Credit Agreement are expressly incorporated herein by reference.


-16-



--------------------------------------------------------------------------------





(b)    Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.
11.    Release.
(a)    In consideration of the agreements of Agent and Lenders contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Borrower, on behalf of itself and its
successors, assigns, and other legal representatives (each Borrower and all such
other Persons being hereinafter referred to collectively as the "Releasors" and
individually as a "Releasor"), hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and Lenders, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent, each Lender and
all such other Persons being hereinafter referred to collectively as the
"Releasees" and individually as a "Releasee"), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set‑off, demands and
liabilities whatsoever (individually, a "Claim" and collectively, "Claims") of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which any Releasor may now own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment, in any way related to or in
connection with the Credit Agreement, or any of the other Loan Documents or
transactions thereunder or related thereto.
(b)    Each Borrower understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.
(c)    Each Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.
[Signature Page Follows]




-17-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
PARENT AND A US BORROWER:
UPLAND SOFTWARE, INC.,
a Delaware corporation 

 
By: /s/ Michael D. Hill
Name: Michael D. Hill
Title: Chief Financial Officer
US BORROWERS:
UPLAND SOFTWARE I, INC.,
a Delaware corporation 

 
By: /s/ Michael D. Hill
Name: Michael D. Hill
Title: Secretary
 
UPLAND SOFTWARE II, LLC,
a Delaware limited liability company 

 
By: /s/ Michael D. Hill
Name: Michael D. Hill
Title: Secretary
  
 
UPLAND SOFTWARE IV, LLC,
a Nebraska limited liability company 

 
By: /s/ Michael D. Hill
Name: Michael D. Hill
Title: Secretary
 
 
UPLAND SOFTWARE V, INC.,
a Delaware corporation 

 
By: /s/ Michael D. Hill
Name: Michael D. Hill
Title: Secretary
  



Signature Page to Consent and Eighth Amendment to Credit Agreement



--------------------------------------------------------------------------------





 
UPLAND SOFTWARE VI, LLC,
a New Jersey limited liability company 

 
By: /s/ Michael D. Hill
Name: Michael D. Hill
Title: Secretary
 
UPLAND SOFTWARE VII, LLC,
a Delaware limited liability company 

 
By: /s/ Michael D. Hill
Name: Michael D. Hill
Title: Secretary
 
 
UPLAND IX, LLC,
a Delaware limited liability company 

 
By: /s/ Michael D. Hill
Name: Michael D. Hill
Title: Secretary
  
 
ULTRIVA, LLC,
a California limited liability company 

 
By: /s/ Michael D. Hill
Name: Michael D. Hill
Title: Secretary
 
 
ADVANCED PROCESSING & IMAGING, INC.,
a Florida corporation 

 
By: /s/ Michael D. Hill
Name: Michael D. Hill
Title: Secretary
 
OMTOOL, LTD.,
a Delaware corporation 

 
By: /s/ Michael D. Hill
Name: Michael D. Hill
Title: Secretary
   



Signature Page to Consent and Eighth Amendment to Credit Agreement



--------------------------------------------------------------------------------





 
RIGHTANSWERS, INC.,
a Delaware corporation 

 
By: /s/ Michael D. Hill
Name: Michael D. Hill
Title: Secretary
 


 
WATERFALL INTERNATIONAL INC.,
a Delaware corporation 

 
By: /s/ Michael D. Hill
Name: Michael D. Hill
Title: Secretary
  


 
QVIDIAN CORPORATION,
a Delaware corporation 

 
By: /s/ Michael D. Hill
Name: Michael D. Hill
Title: Secretary
 


 
INTERFAX US INC.,
a Delaware corporation 

 
By: /s/ Michael D. Hill
Name: Michael D. Hill
Title: Secretary
  


 
REFERENCES-ONLINE, INC.,
a Colorado corporation 

 
By: /s/ Michael D. Hill
Name: Michael D. Hill
Title: Secretary





Signature Page to Consent and Eighth Amendment to Credit Agreement



--------------------------------------------------------------------------------





 
BOULDER LOGIC, LLC,
a Colorado limited liability company 

 
By: /s/ Michael D. Hill
Name: Michael D. Hill
Title: Secretary
 







Signature Page to Consent and Eighth Amendment to Credit Agreement



--------------------------------------------------------------------------------









CANADIAN BORROWER:
UPLAND SOFTWARE INC. / LOGICIELS UPLAND INC.,
a Canadian federal corporation 

 
By: /s/ Michael D. Hill
Name: Michael D. Hill
Title: Secretary
  





Signature Page to Consent and Eighth Amendment to Credit Agreement



--------------------------------------------------------------------------------









 
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Agent, US Agent and as a Lender 

 
By: /s/ Tiffany Ormon
Name: Tiffany Ormon
Title: Managing Director





Signature Page to Consent and Eighth Amendment to Credit Agreement



--------------------------------------------------------------------------------







 
WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, an Ontario corporation, as
Canadian Agent and as a Lender 

 
By: /s/ David G. Phillips
Name: David G. Phillips
Title: Senior Vice President, Credit Officer Canada, Wells Fargo Capital Finance
Corporation Canada



Signature Page to Consent and Eighth Amendment to Credit Agreement



--------------------------------------------------------------------------------









 
CIT BANK, N.A., a national banking association, as a Lender 

 
By: /s/ Sherryn Reckin
Name: Sherryn Reckin
Title: Director





Signature Page to Consent and Eighth Amendment to Credit Agreement



--------------------------------------------------------------------------------









 
STRATEGIC CREDIT PARTNERS II, LLC, as a Lender 

 
By: /s/ Craig Transue
Name: Craig Transue
Title: Authorized Signatory





Signature Page to Consent and Eighth Amendment to Credit Agreement



--------------------------------------------------------------------------------









 
GOLDMAN SACHS BANK USA, as a Lender 

 
By: /s/ Justin Betzen
Name: Justin Betzen
Title: Authorized Signatory





Signature Page to Consent and Eighth Amendment to Credit Agreement



--------------------------------------------------------------------------------









 
REGIONS BANK, as a Lender 

 
By: /s/ H. Glenn Little
Name: H. Gelnn Little
Title: MD





Signature Page to Consent and Eighth Amendment to Credit Agreement



--------------------------------------------------------------------------------









 
CITIZENS BANK, N.A., as a Lender 

 
By: /s/ Jason Crowley
Name: Jason Crowley
Title: Vice President







Signature Page to Consent and Eighth Amendment to Credit Agreement



--------------------------------------------------------------------------------






 
AC LOAN SOURCING LTD,
By: Allianz Global Investors U.S. LLC, as Manager  
 
By: /s/ Thomas E. Bancroft
Name: Thomas E. Bancroft
Title: Portfolio Manager





Signature Page to Consent and Eighth Amendment to Credit Agreement



--------------------------------------------------------------------------------






 
HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender 

 
By: /s/ Andrew Laughlin
Name: Andrew Laughlin
Title: Senior Corporate Banking Manager





Signature Page to Consent and Eighth Amendment to Credit Agreement

